Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.02 FOR IMMEDIATE RELEASE Contact: Robert Foney, Director of Public Relations rfoney@investorscapital.com Investors Capital Holdings Posts Record Revenues for FY 2007 Company looks to continue strong growth trend Lynnfield, Mass. (July 5, 2007)  Investors Capital Holdings, Ltd. (AMEX: ICH), a financial services holding company, posted record revenues of $80,053,028 for the fiscal year (FY) ended March 31, 2007, an increase of 17.72% over the same period in 2006. The Company has increased its annual revenues every year since its incorporation in 1995. Our strong showing this year reflects our primary, never-ending focus on delivering premier, Ritz-Carlton level service and support to our representatives, said Theodore E. Charles, Chairman of the Board, Chief Executive Officer, and President of Investors Capital Holdings. Key elements to our program for success going forward will be increasing our brand awareness, continuing to recruit higher-quality representatives, promoting our advisory business, and expanding the number of innovative technology solutions and practice management services we make available to our field force. If we can deliver on those strategic initiatives, we have a great opportunity to deliver another record year in 2008. The Companys investment advisory services division, Investors Capital Advisory Services (ICAS), also posted positive results. Advisory revenues rose 31.45% to $6,767,136 for the fiscal year ended March 31, 2007 due to increased participation in and 1 promotion of ICAS programs. At fiscal year end, ICAS had 365 registered investment advisors, a 4.58% increase over the previous period, and assets under management of $515 million, an increase of 64% over the previous period and a 628% increase since fiscal year end March 31, 2004. Other key business indicators were also very positive. Gross profit was $15,126,244, up 12.94% over the prior fiscal year period and average revenue per representative was $115,530, up 27.87% over FYE 2006. Our strategic emphasis on recruiting more high-quality, established, successful representatives with higher production and more client accounts and releasing lower-producing representatives means we can, as a company, continue to increase our revenues and deliver premier, five-star service to all of our representatives without continually hiring more home office staff, said Investors Capital Corporation President Timothy B. Murphy. Thats a win-win-win for our representatives, our firm, and our shareholders. ICH stock continues to outpace the major indices in terms of performance. $100 invested in Investors Capital Holdings, Ltd. common stock over the 5-year period from March 31, 2002 to March 31, 2007 grew to $243.11 (143% total cumulative return); compared to $123.97 (24%) for the S&P 500, and $134.22 (34%) for the Dow Jones Financial Services Index over the same period for the same amount invested. Return figures assume reinvestment of dividends. The Company posted a net loss of $1,084,066 for the fiscal year ended March 31, 2007. Registered operating and net losses can be attributed primarily to expenses involving certain legal and regulatory proceedings that cost the Company approximately $2.20 million during the current period. Although there can be no assurances, the Company believes that these proceedings, now settled, will prove to be unusually costly compared to future legal proceedings that the Company will inevitably face in its chosen marketplace. 2 About Investors Capital Holdings, Ltd.: Investors Capital Holdings, Ltd. (AMEX:ICH) of Lynnfield, Massachusetts is a diversified financial services holding company that operates primarily through its independent broker/dealer subsidiary, Investors Capital Corporation (ICC) to provide premier service, support, technology, fee-based asset management, and practice management services to top-producing registered representatives to help them exceed their clients expectations. The Companys business units include Investors Capital Corporation, Investors Capital Advisory Services, ICC Insurance Agency, Inc., Eastern Point Advisors, Inc., and Investors Capital Holdings Securities Corporation. For more information, please call (800) 949-1422 or visit www.investorscapital.com. Certain statements contained in this press release that are not historical fact may be deemed to be forward-looking statements under federal securities laws. There are many factors that could cause our future actual results to differ materially from those suggested by or forecast in the forward-looking statements. Such factors include, but are not limited to, general economic conditions, interest rate fluctuations, regulatory changes affecting the financial services industry, competitive factors effecting demand for our services, availability of funding, and other risks identified in the Companys Securities and Exchange Commission filings. Investors Capital Corporation, Lynnfield, Massachusetts, Distributor. # # # INVESTORS CAPITAL HOLDINGS, LTD. Fiscal Year Ended March 31, 2007 AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, March 31, 2007 2006 Assets Current Assets Cash and cash equivalents $ 5,498,259 $ 7,718,682 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 4,336,234 4,163,658 Note receivable-sale of asset (current) 8,561 8,561 3 Loans receivable from registered representatives(current) 470,492 379,222 Prepaid income taxes 35,078 - Marketable securities, at market value 206,530 73,702 Investment (short term) 745,315 - Prepaid expenses 482,882 261,888 11,958,351 12,780,713 Property and equipment, net 1,396,793 772,498 Long Term Investments Loans receivable from registered representatives 191,305 223,019 Note Receivable-sale of asset 747,617 747,617 Equity Investments, at cost 190,000 190,000 Investments 1,169,606 159,150 Cash surrender value life insurance policies 275,201 181,872 2,573,729 1,501,658 Other Assets Other assets 72,199 22,644 Deferred tax asset, net 889,128 248,314 961,327 270,958 TOTAL ASSETS $ 16,890,200 $ 15,325,827 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 773,636 $ 775,774 Accrued expenses 1,871,694 1,082,610 Notes payable 838,358 94,573 Unearned revenues 100,363 104,779 Commissions payable 3,049,900 2,432,596 Income taxes payable - 198,026 Securities sold, not yet purchased, at market value 711 51,386 6,634,662 4,739,744 Long-Term Liabilities Total liabilities $ 6,634,662 $ 4,739,744 Commitments and contingencies (Note 14) Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized;6,209,421 issued and 6,205,536 outstanding in 2007; 5,794,246 issued and 5,790,361 outstanding in 2006 . 62,094 57,942 Additional paid-in capital 9,721,749 8,740,780 4 Retained earnings 468,506 1,797,789 less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 33,324 19,707 Total stockholders' equity 10,255,538 10,586,083 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 16,890,200 $ 15,325,827 INVESTORS CAPITAL HOLDINGS, Fiscal Year Ended March 31, 2007 LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME YEARS ENDED March 31, 2007 2006 Revenues: Commission $ 70,273,816 $ 60,028,731 Advisory fees 6,767,136 5,147,907 Other fee income 941,969 1,142,454 Marketing revenue 1,258,944 1,013,828 Other income 811,163 669,508 Total revenue 80,053,028 68,002,428 Commission and advisory fees 64,926,784 Gross profit 15,126,244 Operating expenses: Advertisement and marketing 874,862 895,658 Communications 489,185 603,964 Selling expenses 1,364,047 1,499,622 Compensation and benefits 8,604,346 6,344,945 Regulatory, legal and professional 4,795,947 2,965,689 Occupancy 995,985 695,003 Other Administrative expenses 1,044,500 968,825 Interest expense 35,775 47,782 Administrative expenses Total operating expenses Operating (loss) income (1,714,356) 870,966 (Loss) income before taxes (1,714,356) 870,966 (Benefit)Provision for income taxes 421,328 5 Net (loss) income $ (1,084,066) $ 449,638 Earnings per common share Basic earnings per common share: $ (0.18) 0.08 Diluted earnings per common share: $ (0.18) $ 0.08 Share Data: Weighted average shares used in basic earnings per common share calculations 5,928,238 5,766,686 Plus: Incremental shares from assumed exercise of stock options 172,617 144,343 Weighted average shares used in diluted earnings per common share calculations 6,100,855 6
